Citation Nr: 1614613	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2009, the Veteran testified at a Board hearing before a former Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  In January 2016, the Veteran was notified of his right to a new hearing before another Veterans Law Judge.  He was notified that if he did not respond within 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond, thus waiving his right to a new hearing.  

This matter came before the Board in January 2010, at which time the Board remanded the matter for additional development, to include a VA examination.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2015 rating decision, the Veteran's combined evaluation for compensation was increased to 100 percent effective November 30, 2011.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

This matter must be remanded to obtain an adequate medical opinion that complies with the January 2010 Board remand.  A Court or Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories  of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholeson, 21 Vet. App. 120, 123-25 (2007).  

The Board's January 2010 remand order included instructions for the examiner to specifically offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to obtain and retain gainful employment.  The Board further instructed the examiner to provide a complete rationale to support all expressed opinions and conclusions. 

A VA opinion was issued in January 2014.  The examiner noted the Veteran's service-connected cervical and lumbar disabilities, and concluded that the Veteran's foreign medical examinations indicate sedentary ability is intact.  The opinion is inadequate because it did not address the effect of the Veteran's service-connected panic disorder on the Veteran's ability to obtain and maintain gainful employment.  The Board finds that an additional opinion is necessary prior to adjudication of the claim.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion to determine the severity of the Veteran's service-connected disabilities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner.  An in-person examination of the Veteran is not required unless deemed necessary by the examiner.  

The examiner should offer an opinion as to functional and occupational impairment resulting from the Veteran's service-connected disabilities.  The examiner should obtain from the Veteran full employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on his ability to work, to include both sedentary and physical employment.  The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.

In addition to the Veteran's foreign medical examinations and opinions from August 2007 and March 2012, the examiner should specifically address the Veteran's contentions made during the April 2009 Board hearing regarding his mental and back disabilities.  

All opinions and conclusions must be supported by a complete rationale in the report.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and explain why an opinion would be speculative.

2. Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable,  the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





